Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 8, 2018

                                       No. 04-18-00718-CV

                     IN THE INTEREST OF J.B.S. ET AL., CHILDREN,

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-PA-02879
                           Honorable Richard Garcia, Judge Presiding


                                          ORDER
       This is an accelerated appeal concerning the termination of appellant’s parental rights. A
copy of the clerk’s record was filed on October 11, 2018 and shows appellant filed a notice of
appeal on October 18, 2018 in which she contends she is appealing a “Order of Termination,
signed on September 14, 2018.” The clerk’s record, however, does not contain a final order of
termination signed by the trial court. Rather, the clerk’s record contains an incomplete
“Memorandum of Associate Judge’s Order.” Specifically, pages 2 and 3 of the memorandum
appear to be missing. The clerk’s office of this court contacted the district clerk’s office by
telephone and left a message, informing the district clerk that the memorandum was incomplete.

        Generally, an appeal may be taken only from a final judgment. Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 196 (Tex. 2001). A judgment is final for appellate purposes if it disposes
of all pending parties and claims in the record. Id. Because the Memorandum of Associate
Judge’s Order is incomplete, it appears there is no final order of termination in the clerk’s record;
thus, there is no final judgment from which appellant may appeal at this time.

        Accordingly, we ORDER appellant to file a written response in this court on or before
November 26, 2018, showing cause why this appeal should not be dismissed for want of
jurisdiction. See TEX. R. APP. P. 42.3(a). If appellant fails to satisfactorily respond within the
time provided, the appeal will be dismissed. See id. R. 42.3(c). If a supplemental clerk’s record
is required to establish this court’s jurisdiction, appellant must ask the district court clerk to
prepare one and must notify the clerk of this court that such a request was made. All deadlines in
this matter are suspended until further order of the court.

       We order the clerk of this court to serve a copy of this order on the trial court, appellant,
appellee, and the district clerk.

                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of November, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court